UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4354



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTONIO ONEIL CHRISTIAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CR-00-76)


Submitted:   September 20, 2001       Decided:   September 26, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theodore J. Korth, NELSON & KORTH, P.L.C., Charlottesville, Vir-
ginia, for Appellant. Ruth E. Plagenhoef, United States Attorney,
Bruce A. Pagel, Assistant United States Attorney, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Antonio Oneil Christian appeals his conviction for possession

with intent to distribute crack cocaine, in violation of 21 U.S.C.A

§ 841(a)(1) (West 1999). Christian asserts that the district court

erred in denying his motion for judgment of acquittal.         We affirm.

     After a thorough review of the trial transcript, we find that

the evidence, when viewed in the light most favorable to the gov-

ernment, was sufficient for a rational trier of fact to have found

the essential elements of the crime beyond a reasonable doubt. See

United States v. Gallimore, 247 F.3d 134, 136-37 (4th Cir. 2001)

(stating standard of review for denial of motion for judgment of

acquittal   based   upon   sufficiency   of   evidence   and   discussing

constructive possession); United States v. Burgos, 94 F.3d 849, 873

(4th Cir. 1996) (en banc) (discussing elements of offense).           We

therefore find that the district court did not err in denying the

motion for judgment of acquittal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 AFFIRMED




                                   2